— Appeal from a judgment of the County Court of Warren County (Austin, J.), rendered November 21, 2001, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree.
On November 21, 2001, defendant pleaded guilty to the reduced charge of sexual abuse in the first degree and waived his right to appeal. He was sentenced as a second violent felony offender to a prison term of five years. Defense counsel seeks to be relieved from his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Initially, we note that the People have informed this Court that defendant was resentenced on August 12, 2003 to a prison term of five years with three years of postrelease supervision. In view of the resentencing, the initial sentence has been superceded and any issue with respect to sentencing on this appeal is now moot. In the event that defendant files a timely appeal from the resentence, the plea proceeding may be reviewed by this Court inasmuch as defendant filed an appeal from the initial judgment of conviction (see CPL 450.30 [3]).
Crew III, J.P., Peters, Spain, Rose and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot.